May I, on behalf of my
delegation congratulate you, Sir, on your election as
President of the General Assembly at its fifty-fourth
session. Kenya's pride in seeing you preside over the affairs
of the Assembly, which you have been associated with for
so long, derives from our close and long bilateral ties with
your great country.
I take this opportunity to register my delegation's
appreciation to your predecessor, His Excellency Didier
Opertti of Uruguay, for the able manner in which he
presided over the work of the fifty-third session.
We commend the Secretary-General, Mr. Kofi
Annan, for the effective and tireless manner in which he
continues to manage the affairs of this Organization and
encourage him to continue serving the international
community with his characteristic selfless dedication to
duty. Kenya will continue to support his efforts to further
strengthen the Organization.
Kenya warmly welcomes the Republics of Kiribati
and Nauru and the Kingdom of Tonga into this family of
nations.
As we approach the new millennium, there is need
for us to reflect on the past, the present and the future of
our world. The cumulative history of mankind during the
current millennium has been characterized by the struggle
of the human race to overcome the various problems of
hunger, war and disease. Throughout time man has
invested constantly to provide shelter, increase literacy
and tackle the various problems of underdevelopment.
The latter part of this millennium has witnessed enormous
political, economic and social changes. Where once
slavery was acceptable, today freedom is the norm. Where
once crude methods of economic production dominated,
today sophisticated production techniques govern. Where
ignorance was widespread, today science and technology
determine man's progress. Where before the human rights
of peoples were unknown, today they are an integral part
of the international agenda.
But even as we note the progress that has been
made, the scourge of poverty and underdevelopment
remains a painful reality for most of us. We believe that
poverty is the root cause of the conflicts that pervade
various regions of our globe, unleashing immense
suffering on humankind — particularly on women and
children.
Our continent, Africa, continues to suffer from the
ravages of intra-State and inter-State conflicts. The issue
of the complementarity of the roles of the United Nations
and that of regional organizations needs to be addressed.
African countries have taken their own initiatives to
resolve the various conflicts raging in the continent.
Although progress has been made in some cases, many of
the conflicts remain intractable, making it difficult for
affected countries to redirect their efforts and resources
towards economic development.
20


In our own region, together with other members of the
Intergovernmental Authority on Development (IGAD),
Kenya is seized with the conflicts in Sudan and Somalia.
The subcommittee on the Sudan peace process, for
example, is actively engaged in the search for a peaceful
settlement to the conflict in the southern Sudan. At the
most recent meeting, held in Nairobi from 19 to 23 July
1999, members of the IGAD ministerial subcommittee
agreed to establish a secretariat to facilitate intensive and
continuous negotiations to resolve this conflict. As
chairman of this subcommittee, Kenya is optimistic that this
new arrangement will contribute positively towards reaching
a negotiated settlement. We hope we can count on the
support of all the members of the international community
to find a solution to this long-standing conflict.
Kenya continues to be seized with the situation in
Somalia. As a neighbour that shares a border of 1,200
kilometres with Somalia, we are concerned at the loss of
international interest and support for this sad country. The
international community should resume its active interest
and support for Somalia in order to instill in the innocent
people of that country some measure of hope for the future.
We are grateful for the roles that the Organization of
African Unity and the United Nations have played and
continue to play. However, Kenya calls for greater
involvement by the United Nations in support of ongoing
regional efforts. The new initiative unveiled by the
Chairman of IGAD, President Guelleh of Djibouti, at this
podium on 22 September 1999, deserves serious
consideration.
In efforts to support and assist the people of Somalia,
the territorial integrity of that country must be respected.
Regional entities that may have come into existence during
this period in Somalia's history should be seen as building
blocks intended to eventually lead to a Government of
national unity. We the neighbouring countries, as well as
the international community, have an important role in
facilitating the process leading to a peaceful and
comprehensive settlement of the conflict. Our common
commitment to a united Somalia should not waver.
In the tradition of African hospitality, Kenya has
always provided a home to displaced people from
neighbouring countries. As a result of the collapse of the
central authority in Somalia, a large number of refugees
found their way into our country. We are proud to have
been able to assist and even settle some of them. In this
regard, we are grateful for the role being played by the
United Nations High Commissioner for Refugees, the
United Nations Children's Fund, the World Health
Organization and many others who have provided
invaluable assistance, without which it would have been
impossible for the Government of Kenya alone to cope
with the humanitarian crisis.
Recently, Kenya decided to tighten its border
controls with Somalia. However, we remain committed to
facilitating ongoing humanitarian operations, which
continue with numerous daily flights into Somalia from
our territory — and, in some cases, by land as well. We
have been able to do this by coordinating our actions with
the relevant humanitarian agencies and organizations.
The crisis in the Democratic Republic of the Congo
remains of utmost concern to us because it poses a
serious threat not only to the Great Lakes region but also
to the rest of our continent. It is for this reason that
Kenya has been involved in the attempts to resolve the
conflict, particularly in its early, initial stages. Kenya's
offer to host in Nairobi the proposed Congolese national
debate on the political future of their country still stands.
We commend the recent personal efforts that President
Chiluba of Zambia has made in negotiating a settlement
plan which seeks to find a comprehensive solution to that
crisis. We will do everything possible to complement
these efforts and hope that the international community
will be prepared to fulfil its own supporting role.
As the international community continues to play its
part, the responsibility for a final, comprehensive and
lasting settlement to the crisis in the Democratic Republic
of the Congo falls largely to the people and their leaders.
In that regard, Kenya urges all parties to the Lusaka
Agreement to demonstrate their commitment by
implementing it, both in letter and in spirit, in a timely
and appropriate manner.
We firmly believe that it is time for the Security
Council to actively step in and provide tangible support
for the peace process. Africa expects that the support
given to peacekeeping operations in other parts of the
world will be replicated, both in scope and in content, in
the case of the Democratic Republic of the Congo. We
know that most members of the Security Council have
embraced this challenge and are willing to do their part.
The situation in Angola continues to be a source of
great frustration. Indeed, the resumption of hostilities at
a level not seen since the signing of the Lusaka Protocol
does not augur well. Kenya is deeply disappointed that
the leader of UNITA, Mr. Savimbi, continues to
flagrantly defy the collective will of the international
21


community. We call on him to immediately cease all acts
of hostility against the people of Angola.
With regard to the border conflict between Ethiopia
and Eritrea, we note with satisfaction that the combined
initiatives of the Organization of African Unity (OAU), the
United Nations and the United States to secure definitive
agreement on the modalities for the implementation of the
OAU Framework Agreement are still on course. We appeal
to both parties to exercise utmost restraint and not to
resume fighting.
In accordance with the United Nations Charter, the
Security Council has the primary responsibility to determine
the existence of any threat to international peace and
security and to recommend appropriate intervention
measures. There can be no derogation from this primary
responsibility. In the fulfilment of this responsibility, it
must be borne in mind that the principle of non-interference
in the internal affairs of Member States remains a cardinal
element in the conduct of international relations, as spelt
out in the Charter.
We have serious reservations on the evolving view
that even the United Nations Charter provides leeway for
non-United Nations intervention. We would like to caution
that this approach needs to be carefully balanced with
legitimate concerns of sovereignty. Whatever we may say
on intervention, the sovereignty of States remains at the
core of diplomatic discourse. Derogation from this principle
in the case of serious humanitarian emergencies must be
made on the basis of general consensus in the United
Nations.
It is in this spirit that Kenya has always supported and
participated in many United Nations peacekeeping missions
throughout the world. We will continue to contribute
personnel and remain actively involved in United Nations
peacekeeping activities. All peacekeeping missions must be
established in accordance with the United Nations Charter.
This is why we welcome the assumption of responsibility
in Kosovo by the United Nations in the form of the United
Nations Interim Administration Mission in Kosovo
(UNMIK). We should do everything possible to support
efforts towards the restoration of normalcy in Kosovo. We
also hope that the spirit that prevailed in the establishment
and financing of UNMIK will be applied to peacekeeping
operations in Africa.
With regard to the situation in East Timor, Kenya
commends Indonesia for allowing the international
community to send a United Nations — mandated
multinational force to restore order. We welcome the
unequivocal statement by the Foreign Minister of
Indonesia, Mr. Ali Alatas, reiterating his Government's
responsibility to ensure the fulfilment of the newly
expressed will of the majority of East Timorese to seek
a new destiny outside the Indonesian Republic. We hope,
as he expressed the hope, that the parting of ways will, in
his own words, proceed honourably, peacefully and
amicably.
As Sierra Leone continues along the path of national
reconciliation and true peace, we encourage the United
Nations to remain committed to and engaged in that
country. We again place on record our appreciation to the
Economic Community of West African States (ECOWAS)
Monitoring Group (ECOMOG) for its immense sacrifice
in assisting the people of Sierra Leone in their search for
peace and democracy. On our part, we will continue to
support our brothers and sisters in that country. Towards
that end, we have already contributed personnel to the
United Nations Observer Mission in Sierra Leone
(UNOMSIL).
Kenya is encouraged by the recent positive
developments in the Middle East peace process. The
resumption of direct dialogue between the State of Israel
and the Palestinian National Authority, which resulted in
agreement on the implementation of aspects of the Wye
accords, demonstrates the vast opportunities that political
goodwill can unleash. We encourage those involved to
stay on course and we welcome indications that the other
tracks in the Middle East peace process are receiving
careful attention.
On the economic front, my delegation is of the view
that the slow progress in Africa's efforts to attain
sustainable economic growth and development is directly
related to the failure by the international community to
mobilize adequate resources for development. This has
been aggravated by situations of internal conflict and the
prevalence of such diseases as malaria and AIDS, among
others, which are compounded in turn by the shackles of
poverty and deprivation and an unfavourable external
economic environment.
My delegation welcomes the Heavily Indebted Poor
Countries Debt (HIPC) Initiative made at the G-8 meeting
in Cologne, Germany. The crushing burden of external
debt on the developing countries, especially those in sub-
22


Saharan Africa, remains a major obstacle to our
development efforts. While we welcome this Initiative, we
are of the view that much still needs to be done. We would
like to see HIPC coverage broadened to include more of the
indebted countries, with relief being offered in a graduated
manner. This would envisage providing the greatest relief
to the most indebted countries. In addition, consideration
could be given to modifying the existing terms and
conditions of HIPC to enable countries like Kenya, not
covered by HIPC as currently proposed, to participate
without the possibility of losing access to credit that would
otherwise be available to them. The terms and conditions of
the HIPC Initiative are based on a piecemeal approach
which will not contribute to the overall goal of debt
cancellation. Debt-relief measures should be structured in
a holistic and comprehensive manner without eroding
Africa's future capacity to attract investments and should be
linked to the long-term social and economic development
of the continent.
Another issue that requires the concerted efforts of the
international community is that of poverty eradication.
Kenya has already launched a Poverty Eradication Plan,
which has received some support and which we hope will
attract wider support to allow us to achieve our goal of
becoming a newly industrialized country by the year 2020.
Bold actions are required to ensure that the developed
countries fulfil the commitments agreed upon to maintain
official development assistance flows to developing
countries at 0.7 per cent of their gross national product. In
this regard, Kenya supports the proposal to hold an
international conference on financing for development next
year.
The United Nations remains our only hope to
spearhead the process of development. Accordingly, all
Member States have an obligation to support the
Organization in order for it to fulfil its development
mandate. The United Nations Development Programme
(UNDP) and other specialized bodies — such as the United
Nations Children's Fund (UNICEF), the Office of the
United Nations High Commissioner for Refugees
(UNHCR), the United Nations Environment Programme
(UNEP) and the United Nations Centre for Human
Settlements (Habitat) — must be strengthened in order to
enable them to succeed in their respective roles.
Kenya looks forward to the convening of the first
South-South summit in Havana, Cuba, in April next year.
The conference will be a historic milestone in the
strengthening of South-South cooperation. The South-South
summit provides a golden opportunity at the highest
political level for the members of the Group of 77 and
China to share their experiences and to consolidate
political goodwill, which is so vital for economic
cooperation and development.
Kenya attaches great importance to economic
cooperation among developing countries. It is for this
reason that Kenya has actively pursued the path of
economic integration at the regional and subregional
levels. In addition to the Common Market for Eastern and
Southern Africa (COMESA), comprising 21 countries
with a population approaching 400 million, we are
determined, at the subregional level, to upgrade the East
African cooperation arrangements — comprising Kenya,
Uganda and Tanzania — into a full-fledged East African
community by the end of the year. Our vision is to
establish an East African community with a population of
nearly 90 million people with natural, historic, social and
cultural ties into one investment destination, one tourist
destination, one single market and one common external
tariff, with a free flow of goods, services and people.
Kenya is greatly concerned by the rise in
transnational crime, narcotics, money-laundering and
terrorism networks. The tragic bombing of the embassies
of the United States of America in Nairobi and Dar-es-
Salaam in August 1998 is still fresh in our memories.
This incident, not to mention the recent terrorist attacks
in Moscow, has heightened our resolve to work closely
with the international community to fight and eradicate
terrorism. We call for concerted efforts to adopt effective
international measures to eradicate the growing and
dangerous links between terrorist groups, drug traffickers
and armed criminal elements. Towards this end, Kenya
participated actively in the Algiers summit of OAU in
July 1999, at which African States adopted a convention
on preventing and combating terrorism. Clearly, more
needs to be done. We support the proposal to hold an
international conference next year on combating terrorism.
Kenya is situated in the heart of a turbulent region.
The proliferation of illegal small arms and their increased
criminal use on Kenyan territory, often by groups from
across our borders, is motivating us to push for practical
and sustained international cooperation to stop illegal
trafficking in small arms. In this connection, we express
our support for the convening of an international
conference on the illicit arms trade in all its aspects to be
held by the year 2001.
In our own region, Kenya will host a meeting before
the end of this year to address the complex problems of
23


small arms and their ramifications for security and conflicts
in our region. We look forward to the support and
cooperation of our development partners to ensure that this
conference is a success.
On this issue, Kenya would like to draw a clear
distinction between the legitimate rights of sovereign States
to self-defence and therefore to the procurement of
armaments for that purpose, and the illicit traffic in small
arms involving non-State actors.
Kenya welcomes the urgency and importance with
which the international community has recently addressed
the problem of antipersonnel landmines. We participated
actively in the negotiations leading to the Ottawa
Convention on anti-personnel landmines and in the recent
Maputo Conference of States Parties to the Ottawa
Convention. We have signed the Ottawa Convention, which
is now going through the ratification process. The
prevailing international consensus on outlawing landmines
must be maintained in order to achieve the target of a total
ban on the production, use and eventual elimination of anti-
personnel landmines. International cooperation is essential
in the areas of landmine clearance and the physical
rehabilitation of victims, as well as their social and
economic rehabilitation and reintegration.
As we celebrate the United Nations Decade of
International Law, Kenya regards the adoption of the
Statute of the International Criminal Court as a historic
milestone in the progressive development of international
law. We participated actively in the negotiations leading to
the adoption of the Rome Statute, became the eighty-fourth
State to append our signature to it and have embarked on
the ratification process for it.
We look to the Preparatory Commission for the
International Criminal Court to elaborate on the outstanding
issues, including the elements of crime and the rules of
procedure, in order to reach an early consensus and ensure
universal acceptance of the Statute. We hope that the
Preparatory Commission will complete its work before the
June 2000 deadline.
As eloquently stated by the Secretary-General, reform
of the United Nations is a process and not an event. In
order to attain a more transparent, accountable and
democratic United Nations, the collective resolve of its
Member States is imperative. We must resist any attempts
to approach the reform process in terms of downsizing:
reform must entail restructuring to cope better with the
immense economic development challenges facing our
world, and the success of the reform effort must be
measured in terms of the Organization's capacity to
deliver programmes, strengthen the Secretariat, enhance
its strategic orientation and use the development dividend
to enhance socio-economic development in all our
countries. In this context, Kenya welcomes the
appointment of Dr. Klaus Töpfer as Director-General of
the United Nations Office at Nairobi. As host to the only
United Nations headquarters in the developing world, we
continue to be greatly concerned by the underutilization
of the excellent conference facilities at the United Nations
Office at Nairobi. Practical plans are urgently required to
place the Nairobi Office on the same level as the United
Nations Offices at Geneva and Vienna by providing it
with adequate resources and personnel to enable it to
carry out its functions effectively.
The changes that have taken place in international
relations need to be reflected in the composition and
structure of the Security Council. The Security Council is
a body that is empowered to make important executive
decisions on matters of peace and security on behalf of
the entire membership of the United Nations. It is
imperative that the reform of the Security Council should
ensure greater accountability and democracy together with
equitable representation. The universal and democratic
nature of the United Nations should be preserved and
reforms introduced to ensure fair representation of all the
major geographic regions of the world.
A strong and persuasive case has been made by
African countries for at least two seats in the permanent
membership of the Security Council. Our recent
experience as a nonpermanent member of the Council has
convinced us of the urgency of restructuring this
important organ so that developing countries can play
their rightful part in the maintenance of international
peace and security.
Kenya is of the view that sanctions should be
imposed only in accordance with the Charter and only
after all means for the pacific settlement of disputes under
Chapter VI have been exhausted. A thorough study of the
short- and long-term effects of sanctions, especially on
innocent victims, should be undertaken. The objectives of
sanctions should be clearly defined and the sanctions
should be lifted as soon as those objectives have been
achieved. Sanctions should be imposed for a specified
time, and the conditions to be met by the country or party
on which sanctions are imposed must be clearly defined
and subjected to periodic review. We reject any attempts
24


to impose or prolong the application of sanctions for
reasons other than the specified objectives.
The application of sanctions usually has profound
effects not only on the target countries but also on their
neighbouring countries and other trading partners. Efforts
should therefore be made to put Article 50 of the Charter,
which refers to third States, into operation by establishing
mechanisms or Funds to provide them with relief. In this
regard, Kenya urges that the sanctions on Iraq should be
urgently reviewed with a view to their suspension and
eventual lifting. We also hope that the sanctions on Libya,
recently suspended, will soon be lifted.
As we enter the twenty-first century, it is hard to
imagine what this world would be without the United
Nations. Consider for a moment the number of lives that
have been saved by the Organization; the personal freedoms
that many countries and individuals now enjoy; and the
diseases that have been controlled or eliminated: the list of
successes is endless. But much still needs to be done: the
Secretary-General's proposal for a Millennium Assembly,
with a millennium summit as an integral part, would
provide an important forum for us to reexamine the role of
the Organization and chart our path for the next
millennium. Kenya will play its part.